

	

		III

		109th CONGRESS

		1st Session

		S. RES. 197

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Domenici (for

			 himself and Mr. Crapo) submitted the

			 following resolution; which was referred to the

			 Committee on Energy and Natural

			 Resources

		

		RESOLUTION

		To commemorate the 60th Anniversary of the

		  Trinity Test, the culmination of the Manhattan Project, and to honor the people

		  who made it possible. 

	

	

		Whereas

			 the Trinity Test of July 16, 1945, in Alamogordo, New Mexico, the detonation of

			 the first atomic device, demonstrated scientific and engineering capabilities

			 applied to understanding the atom and for the first time the practical

			 application of nuclear fission, changing mankind’s understanding of the

			 universe;

		Whereas

			 the Manhattan Project, the project for the development of that device, involved

			 the labors of 130,000 men and women over 28 months at a cost of more than

			 $2,200,000,000, and was one of the largest single scientific and engineering

			 endeavors in history;

		Whereas

			 the fruits of the Manhattan Project brought an early end to World War II and

			 saved the lives of countless military and civilian personnel on all sides in

			 that conflict;

		Whereas

			 the scientific accomplishments demonstrated by the Manhattan Project provided a

			 new era of technological development resulting in clean energy sources, new

			 medical technologies, supercomputers, and a host of new materials and

			 processes;

		Whereas

			 the Manhattan Project was a model for collaboration between the Government, the

			 private sector, and United States institutions of higher education, as well as

			 scientists and engineers of all nationalities, who worked to preserve

			 freedom;

		Whereas

			 the success of the Manhattan Project played a central role in the development

			 of the modern research enterprise in the United States, including the

			 establishment of the National Science Foundation and the National Institutes of

			 Health; and

		Whereas, with the passage of time, it

			 becomes more important to preserve the historic facilities used during the

			 Manhattan Project, and to honor those remaining men and women who took part in

			 it: Now, therefore, be it

		

	

		That the Senate—

			(1)commemorates the significance of the 60th

			 anniversary of the Trinity Test of July 16, 1945, in Alamogordo, New Mexico,

			 the detonation of the first atomic device, as marking one of the one of the

			 seminal events in human history and one that epitomizes the American

			 spirit;

			(2)acknowledges the brilliance and dedication

			 of the men and women of all nationalities who strove so valiantly to make it

			 happen; and

			(3)recognizes the critical role of science and

			 technology in keeping our Nation free and prosperous.

			

